Citation Nr: 0635967	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-03 342A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability evaluation for 
hepatitis C, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to February 
1973.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to an October 2003 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDING OF FACT

The veteran's hepatitis C is currently manifested by 
complaints of pain and fatigue, but there is no evidence of 
malaise, anorexia, or incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected hepatitis C have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2006).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2006).  

Service connection was initially granted for residuals of 
infectious hepatitis with mild to moderate liver damage by 
analogy under 38 C.F.R. § 4.114, Diagnostic Code 7312, 
effective February 16, 1973.  See December 1973 rating 
decision.  Following a review examination, the rating was 
decreased to zero percent pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7345, effective December 1, 1978.  See March 
1979 rating decision.  The veteran has appealed the 10 
percent disability evaluation that was assigned pursuant to 
Diagnostic Code 7345, effective July 26, 2002.  See October 
2003 rating decision.  

The criteria used to rate the veteran's disability was 
changed from Diagnostic Code 7345 to Diagnostic Code 7354 
pursuant to a January 2006 supplemental statement of the case 
(SSOC).  This change appears to have been made as a result of 
the May 2003 VA compensation and pension (C&P) liver, gall 
bladder and pancreas examination and the subsequent September 
2003 opinion, which definitively determined that the veteran 
was suffering from hepatitis C, as opposed to another form of 
hepatitis, during service.  The RO continued to rate the 
veteran's disability under Diagnostic Code 7345, however, 
until the January 2006 SSOC.  Despite the change instituted 
by the RO, the Board must determine whether a rating in 
excess of 10 percent is warranted under either Diagnostic 
Code 7345 or 7354.  

38 C.F.R. § 4.114, Diagnostic Code 7354 (2006) specifically 
governs the evaluation of hepatitis C (or non-A, non-B 
hepatitis)), and provides ratings between 0 and 100 percent 
with serologic evidence of hepatitis C infection and the 
listed signs and symptoms due to hepatitis C infection.  The 
next rating higher than the current 10 percent evaluation is 
20 percent, which is assigned for daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past twelve-month 
period.  The sequelae, such as cirrhosis or malignancy of the 
liver, are to be evaluated under an appropriate diagnostic 
code.  See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note (1) 
(2006).  The notes also provide that an "incapacitating 
episode" means a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician.  See 
38 C.F.R. § 4.114, Diagnostic Code 7354, Note (2) (2006).  

38 C.F.R. § 4.114, Diagnostic Code 7345 (2006) specifically 
governs the evaluation of chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C), and contains essentially similar rating 
criteria as Diagnostic Code 7354, except for the requirement 
of serologic evidence of hepatitis C infection.  Diagnostic 
Code 7345 also contains the same language in Notes (1) and 
(2).  

The veteran underwent a VA C&P liver, gall bladder and 
pancreas examination in May 2003, at which time his main 
complaint was of constant fatigue.  He indicated that his 
appetite was fair and denied any hematemesis or melena.  On 
examination, the veteran was alert and oriented and appeared 
well-nourished.  There was no jaundice, palmar erythema or 
other evidence of cirrhosis.  The veteran was assessed with 
chronic hepatitis C infection.  The examiner noted, however, 
that it was impossible to comment on whether there was liver 
cirrhosis or not in the absence of a recent liver biopsy and 
because the veteran's blood work was fairly normal.  A 
September 2003 opinion reported that it was as least as 
likely as not that the hepatitis C was contracted during 
service.  

The veteran underwent another VA C&P liver, gall bladder and 
pancreas examination in November 2005.  He reported feeling 
generally healthy with a good appetite and steady weight, but 
complained of a poor level of energy.  The veteran denied a 
history of ascites, ankle edema, hematemesis, melena, and 
encephalopathy.  He also denied a history of incapacitating 
episode of fatigue, pain, nausea or vomiting.  The examiner 
found nothing suggestive of cirrhosis, liver decompensation 
or liver malignancy, but noted the absence of available 
imaging studies.  Subsequent to this examination, liver 
biopsies were performed in December 2005 and March 2006.  The 
diagnosis on both occasions was chronic hepatitis, grade 3, 
stage 3-4, with incomplete cirrhosis.  See December 2005 
pathology report; March 2006 infectious disease note.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent pursuant to either Diagnostic 
Code 7345 or 7354 for service-connected hepatitis C.  VA 
treatment records indicate that the veteran has regularly 
complained of fatigue, see treatment records dated between 
June 2002 and July 2006, and the veteran testified that he 
has begun administering once weekly Interferon injections, 
that he suffers a constant state of fatigue and pain, and 
that he has had to take a week off from work on a monthly 
basis due to his condition.  See August 2006 hearing 
transcript.  There is no evidence, however, that the veteran 
suffers from malaise or anorexia requiring dietary 
restriction or continuous medication.  In fact, he appeared 
well-nourished during the May 2003 VA examination and 
reported feeling generally healthy with a good appetite and 
steady weight during the more recent November 2005 
examination.  There is evidence that the veteran has suffered 
episodes of nausea and vomiting, but these symptoms have 
appeared in conjunction with complaints of abdominal swelling 
and interference of his regular meal schedule (due to his job 
as a flight attendant), rather than as a result of hepatitis 
C.  See September 2003 nursing note; September 2004 addendum 
to infectious disease note.  Moreover, although the veteran 
has submitted evidence documenting his time off from work 
between May 2005 and February 2006, this evidence does not 
indicate that he has required bed rest and treatment by a 
physician so as to meet the definition of an incapacitating 
episode under 38 C.F.R. § 4.114, Diagnostic Codes 7345, 7354, 
Note (2) (2006).  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In response to the veteran's July 2002 claim, and prior to 
the issuance of the adverse rating decision that is the 
subject of appeal, the RO sent a section 5103(a) notice 
letter.  This letter, however, provided information regarding 
the necessary evidence to substantiate a claim for service 
connection rather than for increased rating, and did not 
fully inform the veteran of VA's duties to notify and assist.  
See August 2002 letter.  Proper section 5103(a) notice was 
included in the January 2005 statement of the case (SOC), 
which provided the veteran with pertinent regulations, to 
include 38 C.F.R. § 3.159 and 38 C.F.R. § 4.114, Diagnostic 
Code 7345.  The rating criteria found under Diagnostic Code 
7354 was later provided in the January 2006 SSOC.  As such, 
VA fulfilled its notification duties.  Quartuccio, 16 Vet. 
App. at 187.  

Although the August 2002 notice letter was augmented during 
the appeal, the veteran has not been prejudiced by the timing 
of the section 5103(a) notice, as he has been given content-
compliant notice and an appropriate opportunity to 
participate in his claim and appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Nor has the veteran been 
prejudiced by VA's failure to provide notice as to the 
appropriate disability rating or effective date of any grant 
of service connection, as his claim for service connection 
was substantiated decades ago, he has not disagreed with the 
effective date of the award, and he was subsequently given 
notice and an opportunity to provide information and evidence 
concerning a higher rating.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant VA and private treatment records have 
been obtained and the veteran was afforded several 
appropriate VA examinations in connection with his claim.  
The record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

A disability evaluation in excess of 10 percent for service-
connected hepatitis C is denied.  


____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


